Blandford, Justice.
The plaintiff in error was indicted and found guilty of the offence of fornication and adultery. A motion for a new trial was made upon the ground that the verdict of the jury was contrary to evidence, without evidence to support it, and contrary to law. The court refused to grant the motion for a new trial, and this judgment is excepted to, and the plaintiff in error here says that the same was error.
We are of the opinion that the evidence in the case affords strong presumption against the defendant in the court below. Yet we do not think it sufficiently strong as to exclude from the minds of the jury every other reasonable hypothesis as to the defendant’s guilt. We do not think the State made such a case under this rule of evidence as to authorize the conviction of the plain tiff in error. Hence, we think the court committed error in refusing to grant a new trial.

Judgment reversed.